DETAILED ACTION
Allowable Subject Matter
Claims 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada US 6,906,752 hereinafter referred to as Harada in view of Nishimoto US 7,068,006 hereinafter referred to as Nishimoto in view of Kazami US 4,998,126 hereinafter referred to as Kazami and further in view of Seto US 2015/0260647 hereinafter referred to as Seto.
In regards to claim 1, Harada teaches:
“An optical measuring device comprising: a lens to form an image with reflected light from a measuring object”
Harada Figure 1 photo taking lens 107
Harada teaches:
“an image sensor to receive the reflected light that has passed through the lens and generate an image representing the measuring object”
Harada Figure 1 multipoint AF sensor 102.
Harada teaches:
“a driver to drive a drive object, the drive object being at least one of the lens and the image sensor”
Harada Figure 1 lens control portion 106.
Harada teaches:
“and a controller to control the optical measuring device”
Harada Figure 1 Microcomputer 101.
Harada teaches:
“the controller acquiring, from the image sensor, a plurality of the images generated by the image sensor successively imaging the measuring object … for different ones of the plurality of images”
Harada Figure 5 teaches an embodiment in which two images (Ta and Tb) are taken successively.
Harada does not explicitly teach:
“while the driver is driving the drive object in accordance with a predetermined driving pattern ....”
Nishimoto column 2 lines 20-25 teaches a stepping motor control circuit is provided with a pattern data memory which stores a plurality of excitation pattern data capable of driving a stepping motor by different driving methods by intermittently selecting the excitation pattern 
Harada/Nishimoto do not explicitly teach:
“that changes the position of the drive object and the measuring object relative to each other”
Since the lens is the drive object, any movement of the lens changes the position of the drive object and the measurement object.  While not explicitly stated in this fashion this feature would be readily understood to occur by those of ordinary skill and does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Kazami teaches in the abstract an automatic focus adjustment camera in which a photo-taking lens is step-driven to one of a plurality of set positions, depending upon measurement of object distance.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada/Nishimoto in view of Kazami to include the features of “that changes the position of the drive object and the measuring object relative to each other” to provide an improved automatic focusing adjustment camera of the type in which a focusing lens is step-driven (Kazami column 1 lines 55-60).
Harada/Nishimoto/Kazami do not explicitly teach:
“and outputting the plurality of the images with different measurement conditions”
However, outputting images at different measurement conditions is a well-known technique.  The motivation is apparent in imaging applications because it allows the user to visually see the effects of measurement conditions.  For example, if a user feels a television is too bright, it is conventionally understood that the user may go to the settings of the TV and adjust the brightness until a desired brightness is achieved.  It is conventionally understood that with each increment in brightness on the control function the brightness in the image will be changed to reflect the new conditions.  This is equivalent to outputting a plurality of images with different measurement conditions.  This feature is considered extra-solution activity which does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Seto teaches a measurement apparatus and method.  Seto teaches explicitly in claim 2 the sensor unit outputs a plurality of image data corresponding to a plurality of geometric conditions, based on instructions of the measurement control unit.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada/Nishimoto/Kazami in view of Seto to include the features of “and outputting the plurality of the images with different measurement conditions” because geometric conditions need to be changed at high accuracy, a device such as a multi-angle stage configured to change the angle of a placed object becomes expensive (Seto paragraph [0005]).
In regards to claim 2, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and further teach:
“wherein the driver drives the drive object in a direction orthogonal to an optical axis of the lens”
Harada Figure 2 and column 3 lines 25-30 teaches that the fluctuation correction is to negate fluctuation in a direction orthogonal to the optical axis.
In regards to claim 5, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and further teach:
“wherein the driver rotates the lens and the image sensor around a predetermined point on an optical axis of the lens”
Harada teaches in column 3 lines 20-25 the correction device for the rotation fluctuation component drives a lens A for correction provided in a portion of a photo-taking lens system so as to negate image fluctuation in a direction orthogonal to the optical axis thereof.
In regards to claim 7, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and further teach:
“wherein the driver drives the image sensor along an optical axis of the lens while maintaining a state in which a light receiving surface of the image sensor is orthogonal to the optical axis”
Nishimoto teaches a lens driver 7 which drives the lens along the optical axis. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada in view of Nishimoto to include the features of “wherein the driver drives the image sensor along an optical axis of the lens while maintaining a state in which a 
In regards to claim 8, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and further teach:
“wherein the controller selects two or more driving patterns, as the predetermined driving pattern, from among a plurality of the driving patterns different from one another”
Nishimoto Figure 7 selects more than two patterns, each associated with a pattern data address counter 21.  The patterns are necessarily predetermined as they are stored in a memory. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada in view of Nishimoto to include the features of “wherein the controller selects two or more driving patterns, as the predetermined driving pattern, from among a plurality of the driving patterns different from one another” for the advantage of implementing a stable rotation (Nishimoto column 1 lines 45-50).
In regards to claim 13, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and claim 13 contains similar limitations written in method form.  Therefore claim 13 is rejected for similar reasoning as applied to claim 1.
In regards to claim 14, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and claim 13 contains similar limitations written in computer-readable medium form.  Therefore claim 14 is rejected for similar reasoning as applied to claim 1.
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Nishimoto in view of Kazami in view of Seto and further in view of Makii US 2008/0055571 hereinafter referred to as Makii.
In regards to claim 3, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 2 but do not explicitly teach:
“wherein the driver drives the lens and the image sensor in opposite directions”
Makii teaches in paragraph [0007] both a lens driving method and an image sensor driving method.  Makii teaches these as separate methods however, it would be implicit to those of ordinary skill that a combined system with the capability to independently control either component is possible.  It would be understood as an engineering tradeoff between flexibility of two drivers and cost for implementing two drivers.  Furthermore, those of ordinary skill would not expect motion of the lens to be restricted in any way.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 4, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 2 but do not explicitly teach:
“wherein the driver drives the lens and the image sensor in the same direction”
Makii teaches in paragraph [0007] both a lens driving method and an image sensor driving method.  Makii teaches these as separate methods however, it would be implicit to those of ordinary skill that a combined system with the capability to independently control either component is possible.  It would be understood as an engineering tradeoff between flexibility of two drivers and cost for implementing two drivers.  Furthermore, those of ordinary skill would not expect motion of the lens to be restricted in any way.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to 
In regards to claim 6, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 but do not explicitly teach:
“wherein the driver drives the image sensor so that a light receiving surface of the image sensor inclines relative to an optical axis of the lens”
Makii teaches in paragraph [0007] an image sensor driving method in which an image sensor may be moved in a yaw or pitch direction.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada/Nishimoto/Kazami/Seto in view of Makii to include the features of “wherein the driver drives the image sensor so that a light receiving surface of the image sensor inclines relative to an optical axis of the lens” because image stabilization mechanism compensates for image blurring caused by camera shake occurring when a shutter is released (Makii paragraph [0005]).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Nishimoto in view of Kazami in view of Seto and further in view of Urano et al. US 2015/0276623 hereinafter referred to as Urano.
In regards to claim 15, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 1 and further teach:
“wherein the driver drives the drive object based on a type of the measuring object”
This feature appears to be nothing more than having different settings for different objects.  This is well-known by those of ordinary skill.  For example, most cameras have pre-set settings for different imaging applications such as action or still or landscape or portrait.  
For example, Urano teaches a defect inspection method and device.  Specifically Urano teaches in paragraph [0055]  the detection rate (capture rate) of defects that should be detected can be increased by properly setting the position of the vertical illumination mirror 121 at an optimum position depending on the inspection object and the type of the defect that should be detected.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada/Nishimoto/Kazami/Seto in view of Urano to include the features of “wherein the driver drives the drive object based on a type of the measuring object” because this increases the detection rate (capture rate) of asymmetric defects.
In regards to claim 16, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 13 and claim 16 requires similar limitations as in claim 15.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 15.
In regards to claim 17, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 14 and claim 17 requires similar limitations as in claim 15.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 15.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Nishimoto in view of Kazami in view of Seto and further in view of Itoh US 2013/0093941 hereinafter referred to as Itoh.
In regards to claim 18
“wherein the predetermined drive pattern is obtained based on a type of the measuring object”
Itoh teaches in the Abstract a driving mode setter to change a driving condition of the image sensor when the subject is determined to be a point source subject.  Ito teaches in Figure 8, inter alia, a method for setting the driving mode.  It requires selection of a second or third mode.  These modes must be known beforehand if they are able to be selected.  Therefore, this is equivalent to selecting a predetermined drive pattern.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Harada/Nishimoto/Kazami/Seto in view of Itoh to include the features of “wherein the predetermined drive pattern is obtained based on a type of the measuring object” because a pixel addition may derange the AF evaluation value depending on the type of a subject.
In regards to claim 19, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 13 and claim 19 contains similar limitations as in claim 18.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 18.
In regards to claim 20, Harada/Nishimoto/Kazami/Seto teach all the limitations of claim 14 and claim 20 contains similar limitations as in claim 18.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 18.
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant asserts that the cited references do not teach “controller acquiring, from the image sensor, a plurality of the images generated by the image sensor successively imaging the measuring object while the driver is driving the drive object in accordance with a predetermined driving pattern that changes the position of the drive object and the measuring object relative to each other for different ones of the plurality of the images, and outputting the plurality of the images with different measurement conditions.”  Applicant reasons that in Harada the images are taken before and after the position of the camera itself changes.  However, the Examiner notes that Harada is not used to teach the limitations of “while the driver is driving the drive object.  The office action mailed 9/8/2020 clearly uses Nishimoto to teach this limitation (para. 23).  
Applicant argues that there is no reason to combine Nishimoto with Harada, because “Harada discloses that the position of the camera itself changes due to camera shake by the user, but does not disclose that the drive object (the lens or the image sensor) is driven. (Applicant remarks pg. 8 12/2/2020). ”  However, Harada teaches driving a lens in various places throughout the specification.  For example, Harada explicitly teaches “the rotation fluctuation component drives a lens A for correction” in column 3 lines 20-25.  Further in lines 40-45 of column 3 Harada explicitly discloses “The reference numeral 106 denotes a lens control portion which effects the control of the ordinary lens operation such as the driving of a photo-taking lens 107.  Therefore, an argument based on the logic that Harada does not disclose driving a drive object is considered moot because Harada does disclose a drive object.  Furthermore, The Examiner had cited motivation from Nishimoto in the form the providing “for the advantage of stable rotation (Nishimoto column 1 lines 45-50).”  
Based on the above analysis the arguments are not persuasive.
In regards to claim 15, Applicant asserts Urano does not cure the deficiency.  However, given the above analysis there is no deficiency to cure.  Therefore, this argument is moot.
Claims 18-20 are new and are addressed in the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422